Opinion issued December 10, 2013




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00921-CR
                          ———————————
                 RONNIE ANTHONY BRYANT, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 338th District Court
                          Harris County, Texas
                      Trial Court Case No. 1338550



                        MEMORANDUM OPINION

     A jury convicted appellant Ronnie Anthony Bryant of aggravated assault of

a family member and found that he committed the offense using a deadly weapon,

which was not a firearm. See TEX. PENAL CODE ANN. § 22.02(a) (West Supp.
2013). Bryant pleaded true to the enhancement allegation that he had previously

been convicted of the felony offense of possession of a firearm, and the trial court

assessed punishment of 12 years in prison. In a single appellate issue, Bryant

contends that the evidence was legally insufficient to support the jury’s finding that

the ceramic plate used in the commission of the offense was a deadly weapon. We

affirm.

                                    Background

      Carol Pitts married Ronnie Bryant on Valentine’s Day 2012.               Bryant

suspected Pitts was having an affair, though she denied it. Two weeks after their

wedding, they were sitting in bed, watching television, and eating dinner off of

trays. Pitts testified that Bryant was talking on the phone and then things “took

a . . . bizarre turn.” She said, “[I]t went from ‘Hi, Honey,’ to really bizarre in like

three minutes.” Bryant told her, “I’m going to love you the way you love me,” but

Pitts did not immediately understand what he meant. He came around to her side

of the bed and grabbed her plate. As she put her arm up to block her face, he hit

her arm with the plate, causing the plate to break. Her arm was lacerated, and she

began bleeding heavily.

      At trial, the prosecutor asked Pitts where Bryant was aiming when he

assaulted her:

      Q.     Where on your body was he aiming with the plate?

                                          2
A. I don’t know where he was aiming, but it hit my arm.

Q.     Where was your arm? Was it laying down or was it up?

A.     Just a defense mechanism. When he picked it up, I did this
       (demonstrating).

Q.     So your arm is blocking your face; is that right, for the record?

A.     Uh-huh.

Q.     We have to say “yes” or “no.” I’m sorry, Ms. Pitts, I should
       have told you that. So you were blocking your face with your
       arm. Which arm was it?

A.     This arm (indicating).

Q.     Your right one?

....

A.     Yes.

....

Q.     You were blocking your face with your right arm. What did—
       did he have one hand or two hands on your plate?

A.     Just one.

Q.     Show with a motion with your hand the way the defendant
       slammed the plate on you.

A.     It came down like this and broke on my arm (demonstrating).

Q.     So did he hit it in a motion that ended up hitting your arm, or
       did he throw it somewhere else, or did he aim at you?

A.     He aimed at me.




                                    3
      Pitts testified that Bryant then took a piece of the broken plate and motioned

“like he was going to stab me with it.” Moments later, Bryant left the room,

returned with knife, and again made stabbing motions. Pitts testified, “I thought he

was going to stab me with it.” At that time, she was lying on the bed, bleeding

profusely, keeping her feet on Bryant’s chest to keep him away. Pitts managed to

get away from him, examine her wounds in the bathroom, and change her blood-

soaked clothing. She went outside, sat on the steps near her apartment, and called

9-1-1 due to the excessive bleeding. At trial she testified that she called 9-1-1

because she “didn’t want to die.”

      Within ten minutes of her phone call, Harris County Sheriff’s Deputy F.

Salizar, Jr. arrived to find her sitting on the steps with her arm wrapped in a blood-

soaked towel and her hands covered in blood. Salizar said it looked like there was

one big cut on her arm but “[i]t could have been more.” He testified that she was

crying, “very distraught,” “very upset,” and “in a state of shock.” Pitts told Salizar

that Bryant assaulted her and cut her with a ceramic plate. She also told him that

Bryant “just took off running down the street” when he saw the sheriff

approaching.

      After making sure that Bryant was not inside the couple’s apartment, Salizar

joined the search for him. Approximately 15 minutes after speaking to Pitts,

Salizar found Bryant crouched behind a minivan parked in a nearby residential

                                          4
area. After identifying himself, Bryant said, “I wasn’t doing nothing. What are

you stopping me for?” He was placed into a patrol car and taken to the apartment,

where Pitts identified him before being taken by ambulance to the emergency

room.

        Pitts spent three days in the hospital, where she underwent orthopedic

surgery. She had three cuts on her arm, two of which went all the way down to the

bone. She also suffered joint damage.

        Bryant was charged with aggravated assault on a family member. The

indictment alleged that Bryant caused bodily injury to Pitts, a member of his

family and household, by cutting her with a plate, and that he “used and exhibited a

deadly weapon, namely a PLATE, during the commission of the offense.”

        The jury found Bryant guilty of aggravated assault as charged in the

indictment. The trial court assessed punishment, and Bryant timely appealed.

                                       Analysis

        In his sole issue, Bryant argues that the evidence was legally insufficient to

support the jury’s finding that the plate was a deadly weapon. He argues that the

plate itself was not a deadly weapon and it was only after the plate broke that it

became capable of causing more than “some blunt force trauma.”

        We review the legal sufficiency of the evidence by viewing the evidence in

the light most favorable to the verdict to determine whether any rational trier of

                                           5
fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Vodochodsky v. State, 158 S.W.3d 502, 509 (Tex. Crim. App. 2005). The standard

is the same for both direct and circumstantial evidence cases. King v. State, 895
S.W.2d 701, 703 (Tex. Crim. App. 1995). The trier of fact is the sole judge of the

weight and credibility of the evidence. See Lancon v. State, 253 S.W.3d 699, 707

(Tex. Crim. App. 2008). We do not resolve any conflict of fact, weigh any

evidence, or evaluate the credibility of any witnesses, as this was the function of

the trier of fact. See Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App.

1999). We must resolve any inconsistencies in the evidence in favor of the verdict.

Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).

      Under the Texas Penal Code, a person commits aggravated assault if he

“uses or exhibits a deadly weapon during the commission of [an] assault.” TEX.

PENAL CODE ANN. § 22.02(a)(2) (West Supp. 2013). “A weapon can be deadly by

design or use.” Tucker v. State, 274 S.W.3d 688, 691 (Tex. Crim. App. 2008)

(citing TEX. PENAL CODE ANN. § 1.07(a)(17) (West Supp. 2013). A ceramic plate

is not a deadly weapon by design. See TEX. PENAL CODE ANN. § 1.07(a)(17)(A).

But an object may become a deadly weapon if “in the manner of its use” it “is

capable of causing death or serious bodily injury.” Id. § 1.07(a)(17)(B). “‘Serious

bodily injury’ means bodily injury that creates a substantial risk of death or that

                                        6
causes death, serious permanent disfigurement, or protracted loss or impairment of

the function of any bodily member or organ.” Id. § 1.07(a)(46). The State must

prove only that in the manner of use the object was capable of causing death or

serious bodily injury; it need not show that the object caused death or serious

bodily injury. See Tucker, 274 S.W.3d at 691–92; McCain v. State, 22 S.W.3d
497, 503 (Tex. Crim. App. 2000). The statute “does not require that the actor

actually intend death or serious bodily injury; an object is a deadly weapon if the

actor intends a use of the object in which it would be capable of causing death or

serious bodily injury.” McCain, 22 S.W.3d at 503.

      Neither expert testimony nor a description of the weapon is required proof in

every case because “the injuries suffered by the victim can by themselves be a

sufficient basis for inferring that a deadly weapon was used.” Tucker, 274 S.W.3d

at 691–92. In Morales v. State, 633 S.W.2d 866 (Tex. Crim. App. [Panel Op.]

1982), the defendant was convicted of aggravated assault for cutting the

complainant across her face. 633 S.W.2d at 867. The complainant testified that

she really did not see the object used to cut her; she said “that she just saw

something shiny.” Id. at 867–68. Another witness testified that she saw a knife,

but she could offer no details about the size and shape of the knife. Id. at 868. In

concluding that the knife used to cut the complainant was a deadly weapon, the

Court of Criminal Appeals observed:

                                         7
             The manner of the weapon’s use is not so elusive, however.
      The photograph of the wound suffered by complainant shows a deep
      slash from just underneath the complainant’s earlobe across her cheek
      to the corner of her mouth. The wound appears to be deep and has
      been closed by numerous sutures.

             Throughout its length, the wound is in close proximity to the
      complainant’s throat, starting approximately one to two inches above
      the jawline and roughly parallel to it.

             Although we cannot ascribe to common knowledge medical
      knowledge such as the position and function of the jugular vein and
      carotid artery, it is certainly common knowledge that the throat is a
      particularly vulnerable part of the body, as exemplified by the popular
      expression ‘go for the throat.’

Id.

      In Harper v. State, 753 S.W.2d 516 (Tex. App.—Houston [1st Dist.] 1988,

pet. ref’d), the defendant was convicted of aggravated robbery when he invaded

the complainant’s home and forced her to write him a check. 753 S.W.2d at 517.

The evidence showed that the complainant lost consciousness and awoke on the

bathroom floor with a bloody head and surrounded by broken glass along with the

stopper and the broken neck of a decanter. Id. at 517–18. The indictment alleged

that Harper used a cord, a knife, and a decanter as deadly weapons in the

commission of the crime. Id. at 517. On appeal, Harper challenged the finding

that the decanter was a deadly weapon. Id. at 517–18. The court of appeals noted

that the complainant was hospitalized for several days due to her injuries. Id. at

518. Because fragments of the decanter were found in the bathroom, the court

                                        8
concluded, “It was reasonable for the jury to conclude from the cut on [the

complainant’s] head and the broken glass that [Harper] struck her with the

decanter. It was also reasonable for the jury to conclude that a glass decanter,

when used in such a manner, was a deadly weapon.” Id.

      In this case Pitts testified that she had raised her arm to shield her face when

Bryant hit her with a ceramic plate using sufficient force to damage her joint and

break the plate.    In addition, Pitts sustained three lacerations to her arm.

Photographs of her injury, the blood-soaked towel, and pools of blood inside and

outside her apartment were admitted into evidence at trial. Pitts testified that she

spent three days in the hospital and underwent orthopedic surgery as a result of her

injuries, and hospital medical records were admitted into evidence at trial. A

rational trier of fact could have found beyond a reasonable doubt that the ceramic

plate, used in the manner in which Bryant used it on Pitts, was capable of causing

“permanent disfigurement or protracted loss or impairment of the function of any

bodily member or organ,” as, for example, if it had struck Pitts on the face or eye.

TEX. PENAL CODE ANN. § 1.07(a)(46); see Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Vodochodsky, 158 S.W.3d at 509; see also Harper, 753 S.W.2d at 518–19.

We hold that the evidence was legally sufficient to support the jury’s verdict as to

the deadly weapon finding. We overrule Bryant’s sole issue.




                                          9
                                      Conclusion

      We affirm the judgment of the trial court.




                                                Michael Massengale
                                                Justice

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           10